Exhibit 10.1

LOGO [g160711ex10_1.jpg]

March 11, 2011

Mr. Steven C. Marshall

Latimer Lodge, Burtons Lane,

Chalfont St. Giles

Buckinghamshire, England HP8 4BS

Dear Steve:

Per our discussion, I am pleased that you will be continuing in your assignment
with American Tower Corporation, as President–US Tower Division, which remains
an Executive Vice President (“EVP”) position reporting to me. Under this letter,
which is intended to amend and supersede the terms of our original letter of
February 23, 2009, you will continue to be considered as seconded from the
Company’s U.K. subsidiary to the US Tower Division for the duration of this
assignment, which is anticipated to be through March 31, 2013, subject to the
other provisions set forth below:

Your Basic Salary, bonus and long term incentives, and normal benefits will be
on a basis consistent with that for the position as EVP in the US and in
accordance with and subject to the terms of the respective terms and conditions
such plans. Increments to Basic Salary, and bonus and equity awards will be as
recommended by our Chief Executive Officer, subject to review and approval by
the Compensation Committee consistent with past practice.

Your compensation and all reimbursements and allowances contemplated under this
letter relating to your status as an expat and being based in Massachusetts as
head of our US Tower Division operations, shall be paid in United States
Dollars, unless and only to the extent otherwise mutually agreed in writing.
Payments hereunder shall not be subject to adjustment for fluctuations in
foreign currency exchange rates or otherwise.

You will continue to be eligible for the following Allowances and Benefits for
so long as you remain on assignment under the terms of this letter:

 

•  

Housing: In recognition that your residence is in Little Chalfont,
Buckinghamshire (England), you will be provided a monthly housing allowance of
$3,800 per month.

 

•  

Movement of Personal Effects: You are eligible upon your decision, during or at
the end of the term hereof to return to the UK, for reimbursement up to a
maximum of $15,000 for the reasonable costs of moving your personal effects, and
for reasonable service fees and investment account establishment fees incurred
within the year prior to the completion of your assignment, that result from
closing accounts or costs assessed by banks or financial service



--------------------------------------------------------------------------------

Mr. Steven C. Marshall

March 11, 2011

Page 2 of 3

 

 

providers for making account or asset transfers (“Bank Service Fees”), provided
that all such moving costs and/or Bank Service Fees are deemed reasonable,
necessary and result from your move back to the United Kingdom or, if not the
United Kingdom, the equivalent if the move had been back to the United Kingdom.

 

•  

Car: The Company will continue to provide you with a monthly car allowance of
$1,000, plus the cost of providing car insurance for one vehicle.

 

•  

Goods and Services: The Company will continue to provide you with a monthly
goods and services allowance of $1,200 per month.

 

•  

Visa Immigration - The Company will continue assist you and your spouse in
securing any necessary visa and immigration paperwork and will cover any charges
reasonably incurred in this process. The Company will cover the reasonable cost
of airfare and reasonable expenses and transit costs en route for you, should
such travel be required as part of the visa and immigration paperwork process.

 

•  

Other Travel / Home Leave - reimbursement of reasonable round trip airfare
transportation back to the United Kingdom and reasonable expenses and transit
costs en route for you and your spouse two times during each twelve month
period. Home leave counts towards holiday time and this can be taken at your
discretion at any time during the assignment subject to the normal approval
process. Travel to locations other than the United Kingdom will not be
reimbursed under this home leave policy.

 

•  

Company Benefits: Other and Pension - To facilitate your continued participation
in your present pension plan arrangement in the U.K., the Company will continue
to make an additional contribution with respect thereto up to 10% of your Basic
Salary, but will make such contribution in U.S. dollars.

 

•  

Company Benefits: Holidays - The Company’s holiday year runs from 1st January to
31st December. You are (in addition to the Usual Company holidays) entitled to
25 days paid holiday in any holiday year. Holiday pay shall be calculated
according to your Basic Salary.

 

•  

Emergency Leave - Should you need to return to your home location for a personal
or medical emergency, such as a death in the family or serious medical illness,
you will be reimbursed for economy airfare to the United Kingdom only. Emergency
leaves should be communicated and approved through Human Resources as soon as
possible.

 

•  

Taxes and Tax Preparation - To facilitate in the preparation of your tax returns
for the years that you are on this assignment, the Company will continue to pay
customary and reasonable costs of the Company’s designated outside tax
consultants for tax counseling, as well as for the preparation of your tax
returns for each year you are on assignment and the tax year of exit. We will
also provide you with reimbursement of costs incurred up to $5,000 should you
decide it would be beneficial to seek supplemental tax advice and counseling on
compliance and planning considerations under U.S. federal and state tax laws.



--------------------------------------------------------------------------------

Mr. Steven C. Marshall

March 11, 2011

Page 3 of 3

 

•  

General/Severance Benefits - The performance of the assignment by you does
require compliance with the policies and procedures of the Company. You will be
eligible to receive severance benefits afforded to Company Executive Vice
Presidents under the American Tower Corporation Severance Program. All severance
benefits are subject to the terms and conditions of the Severance Program and
the policies thereunder. In the event that your assignment is terminated by the
Company without Cause (as defined in the American Tower Corporation Severance
Program), or in the event that the Company determines to relocate you back to
the United Kingdom, then the Company will reimburse all reasonable expenses
associated with your relocation back to the United Kingdom.

This letter agreement supersedes the previous agreement entered into with the
Company dated February 23, 2009, and its terms and conditions, including, its
allowances and benefits, and it will remain in effect until March 31, 2013, but
may be extended by the mutual written agreement of the parties.

Steve, we are very pleased that you will be continuing with us to build upon the
success that you have already attained in this role and to meet the new
challenges and opportunities just ahead.

Sincerely,

Jim Taiclet

Chairman, President and CEO

American Tower Corporation

 

 

By my signature below, I acknowledge receipt and my agreement with the terms and
conditions set forth in the letter and also acknowledge the adequacy of the
consideration provided to me in connection therewith.

 

 

   

 

Steven C. Marshall     Date